767 N.E.2d 541 (2002)
James T. CORR, Appellant (Plaintiff Below),
v.
Glenn SHULTZ and Glenn Shultz Agency, Inc., Appellees (Defendants Below).
No. 71S03-0107-CV-333.
Supreme Court of Indiana.
May 8, 2002.
Michael J. Anderson, Bernard E. Edwards, Jr., South Bend, IN, Attorneys for Appellant.
Sean E. Kenyon, Robert J. Konopa, South Bend, IN, Attorneys for Appellees.

ON PETITION FOR TRANSFER
BOEHM, Justice.
The Court of Appeals reversed the trial court's grant of summary judgment in favor of defendant Glenn Shultz. Corr v. Schultz, 743 N.E.2d 1194 (Ind.Ct.App. 2001). This Court granted transfer.
In a companion case today, Corr v. Am. Family Ins., 767 N.E.2d 535 (Ind.2002), we hold that a vehicle is an "underinsured motor vehicle" pursuant to Indiana Code section 27-7-5-4(b) if the amount actually available for payment to the insured from the tortfeasor's bodily injury liability policies is less than the policy limits of the insured's underinsured motorist coverage. For the reasons given in that opinion, we agree with the Court of Appeals in this case and reverse the trial court and remand for proceedings consistent with this opinion and the opinion in Corr v. Am. Family Ins.
SHEPARD, C.J., and DICKSON, SULLIVAN, and RUCKER, JJ., concur.